DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on November 16, 2020 in which claims 1-20 were presented for examination, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ermano (European Patent 1,241,286).
Regarding claim 1, Ermano discloses a garment (1, Fig. 1) comprising: a knit material (Par. 0025) having at least one missed-stitch zone (combination of 6, 7, 8) comprising one or more gradient missed-stitch structures (Fig. 10, section 8), each (see annotated Fig. 10 below) comprising a first set of float stitches (R3, Par. 0028) along a first quantity of courses (see annotated Fig. 10 below); and a second missed-stitch segment (see annotated Fig. 10 below) comprising a second set of float stitches (R3, Par. 0028) along a second quantity of courses (see annotated Fig. 10 below) that is a subset of the first quantity of courses (examiner notes the “subset” is shown in Fig. 10).

    PNG
    media_image1.png
    828
    1040
    media_image1.png
    Greyscale

Fig. 10-Examiner Annotated
  
Regarding claim 2, Ermano discloses a third missed-stitch segment (see annotated Fig. 10 above) comprising a third set of float stitches along a third quantity of courses (see annotated Fig. 10 below) that is a subset of the second quantity of courses (examiner notes the “subset” is shown in Fig. 10).  

Regarding claim 3, Ermano discloses each gradient missed-stitch (Fig. 10, section 8) further comprises a fourth missed-stitch segment (see annotated Fig. 10 above) comprising a fourth set of float stitches along a fourth quantity of courses (see annotated Fig. 10 above) that is a subset of the third quantity of courses (examiner notes the “subset” is shown in Fig. 10). 
  
Regarding claim 4, Ermano discloses each gradient missed-stitch structure creates a protrusion (6, Fig. 1, 10-12) extending outward from an external surface of the garment (Par. 0029, examiner notes protrusion is shown protruding from the exterior into the interior from Fig. 11 and 12).  

Regarding claim 5, Ermano discloses the knit material (Par. 0025) comprises an elastic yarn (Par. 0027, lines: 1-3).  

Regarding claim 6, Ermano discloses the one or more gradient missed-stitch structures comprises a plurality of gradient missed-stitch structures arranged in rows (examiner notes annotated Fig. 10 shows “a plurality of gradient missed stitch structure” in rows).  

Regarding claim 7, Ermano discloses a plurality of pique stitches positioned between each row of gradient missed-stitch structures (examiner notes “pique stitches” are “positioned between each row of gradient missed-stitch structures” as shown in annotated Fig. 10 above).  

Regarding claim 8, Ermano discloses a lower-body garment (1, Fig. 1) comprising: a waist opening (opening around element 2 in Fig. 1); a first leg portion (3) and a second leg portion (5); and a knit material (Par. 0025) forming at least part of one or more of the first leg portion and the second leg portion (Par. 0025), wherein the knit material comprises one or more gradient missed-stitch structures (Fig. 10, section 8), each gradient missed-stitch structure comprising: a first missed-stitch segment (see annotated Fig. 10 above) comprising a first set of float stitches (R3, Par. 0028) along a first quantity of courses (see annotated Fig. 10 above); and a second missed-stitch segment (see annotated Fig. 10 above) comprising a second set of float stitches along a second quantity of courses (see annotated Fig. 10 above) that is a subset of the first quantity of courses (examiner notes the “subset” is shown in Fig. 10).  

Regarding claim 9, Ermano discloses the one or more gradient missed-stitch structures (see annotated Fig. 10 above) comprises a plurality of gradient missed-stitch structures forming a missed-stitch zone (combination of 6, 7, 8) extending vertically within the first leg portion (3, examiner notes elements 6,7,and 8 extend vertically on both leg portions as shown in Fig. 1).   

Regarding claim 10, Ermano discloses each gradient missed-stitch structure further comprises a third missed-stitch segment (see annotated Fig. 10 above) comprising a third set of float stitches (R3, Par. 0028) along a third quantity of courses (see annotated Fig. 10 above) that is a subset of the second quantity of courses (examiner notes the “subset” is shown in Fig. 10).
  
Regarding claim 11, Ermano discloses each gradient missed-stitch structure further comprises a fourth missed-stitch segment (see annotated Fig. 10 above) comprising a fourth set of float stitches (examiner notes the “subset” is shown in Fig. 10) along a fourth quantity of courses that is a subset of the third quantity of courses (see annotated Fig. 10 above).
  
Regarding claim 12, Ermano discloses each gradient missed-stitch structure creates a protrusion (6, Fig. 1) extending outward from an external surface of the lower-body garment (Par. 0029, examiner notes protrusion is shown protruding from the exterior into the interior from Fig. 11 and 12). 

Regarding claim 13, Ermano discloses the knit material (Par. 0025) comprises an elastic yarn (Par. 0027, lines: 1-3).  

Regarding claim 14, Ermano discloses the one or more gradient missed-stitch structures comprises a plurality of gradient missed-stitch structures arranged in rows (examiner notes annotated Fig. 10 shows “a plurality of gradient missed stitch structure” in rows).  

Regarding claim 15, Ermano discloses a plurality of pique stitches positioned between each row of gradient missed-stitch structures (examiner notes “pique stitches” are “positioned between each row of gradient missed-stitch structures” as shown in annotated Fig. 10 above).  

Regarding claim 16, Ermano discloses a method of manufacturing a knit article (Par. 0025), the method comprising: knitting a plurality of courses (see annotated Fig. 10 above) to create one or more gradient missed-stitch structures (Fig. 10, section 8, see annotated Fig. 10 above), each gradient missed stitch structure comprising: a first missed-stitch segment (see annotated Fig. 10 above) formed by a first set of float stitches (R3, Par. 0028) along the plurality of courses (see annotated Fig. 10 above), and a second missed-stitch segment (see annotated Fig. 10 above) formed by a second set of float stitches (R3, Par. 0028) along a first subset of the plurality of courses (examiner notes the “subset” is shown in Fig. 10).
.  
Regarding claim 17, Ermano discloses each gradient missed- stitch structure further comprises a third missed-stitch segment (see annotated Fig. 10 above) formed by a third set of float stitches (R3, Par. 0028) along a second subset of the plurality of courses, the second subset being less than the first subset (see annotated Fig. 10 above).  

Regarding claim 18, Ermano discloses each gradient missed- stitch structure further comprises a fourth missed-stitch segment (see annotated Fig. 10 above) formed by a fourth set of float stitches (R3, Par. 0028) along a third subset of the plurality of courses, the third subset being less than the second subset (see annotated Fig. 10 above).  

Regarding claim 19, Ermano discloses a second plurality of courses having one or more pique stitches (examiner notes “pique stitches” are shown in annotated Fig. 10 above).  

Regarding claim 20, Ermano discloses the knit article comprises a lower-body garment (1, Fig. 1) comprising a first leg portion (3) and a second leg portion (5), wherein the one or more gradient missed-stitch structures (Fig. 10, section 8) are positioned on at least the first leg portion (Par. 0025, Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732            

/DANNY WORRELL/Primary Examiner, Art Unit 3732